Case: 16-11145    Date Filed: 01/18/2017   Page: 1 of 10


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-11145
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:02-cr-00191-LSC-JHE-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

LARON DIMITRIC PLAYER,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                               (January 18, 2017)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Loran Player appeals his 24-month sentence following the revocation of his

supervised release pursuant to 18 U.S.C. § 3583(e)(3). On appeal, Player argues
              Case: 16-11145      Date Filed: 01/18/2017     Page: 2 of 10


that the district court erred in finding by a preponderance of the evidence that he

knew or had reasonable grounds to know the vehicle he drove was stolen. Player

also argues that the district court abused its discretion in imposing a 24-month

sentence. The district court did not err in determining that Player knew or had

reasonable grounds to believe he operated a stolen vehicle. Additionally, the

district court imposed a sentence that was supported by the record and that satisfies

the requirements of 18 U.S.C. § 3353(a). Accordingly, Player’s sentence was

reasonable.

                                            I.

      First, Player argues that the district court erred in finding by a preponderance

of the evidence that he knew or had reasonable ground to know the vehicle he had

drove was stolen. Alabama Criminal Code 13A-8-7 states that “[t]he theft of lost

property which exceeds two thousand five hundred dollars ($2,500) in value

constitutes theft of lost property in the first degree,” and that “[t]heft of lost

property in the first degree is a Class B felony.” “Under an indictment for

receiving stolen property, the prosecution must prove that the accused actually

knew that the property was stolen or that he had reasonable grounds to believe that

it was stolen.” Ashurst v. State, 462 So. 2d 999, 1004 (Ala. Crim. App. 1984). In

revocation hearings, a district court must only find that the defendant violated a

condition of supervised release by a preponderance of the evidence. 18 U.S.C.


                                            2
              Case: 16-11145    Date Filed: 01/18/2017    Page: 3 of 10


§ 3583(e)(3). We afford great deference to a district court’s credibility

determinations. United States v. Gregg, 179 F.3d 1312, 1316 (11th Cir. 1999).

We review a district court’s finding of a violation of a term of supervised release

for an abuse of discretion. United States v. Copeland, 20 F.3d 412, 413 (11th Cir.

1994) (per curiam).

      The district court did not err in determining that Player knew or had

reasonable grounds to believe that the vehicle he drove was stolen. The record

reflects that a number of items of Player’s were found in the vehicle, indicating

that the car was in Player’s possession for some time. Player and his wife were

unable to provide basic information regarding the individual from whom they

claimed to have borrowed the car, including his address, occupation, and his last

name. We give the credibility determinations of the district court great weight.

Gregg, 179 F.3d 1316. Particularly given the lower standard of proof required at

revocation hearings, see § 3583(e)(3), we find that the district court did not abuse

its discretion in determining that Player knew or had reasonable grounds to believe

that the car he was driving was stolen. See Copeland, 20 F.3d at 413.

                                         II.

      Second, Player argues that the district court abused its discretion in imposing

a 24-month sentence. We generally review the reasonableness of a sentence under

the deferential abuse of discretion standard of review. Gall v. United States, 552


                                          3
              Case: 16-11145     Date Filed: 01/18/2017   Page: 4 of 10
U.S. 38, 51 (2007). We first ensure that the district court did not improperly

calculate the guidelines range, treat the guidelines range as mandatory, fail to

consider the § 3553(a) factors, select a sentence based on clearly erroneous facts,

inadequately explain the chosen sentence, or commit any other significant

procedural error. Id. We then examine if, in light of the totality of the

circumstances, the sentence imposed was substantively reasonable. Id. The party

challenging the sentence bears the burden of showing the unreasonableness of the

sentence in light of the record and the § 3553(a) factors. United States v. Tome,

611 F.3d 1371, 1378 (11th Cir. 2010).

      Upon determining that a defendant violated a condition of supervised

release, the district court may revoke the term of supervision and impose a term of

imprisonment after considering: (1) the nature and circumstances of the offense

and the history and characteristics of the defendant; (2) the need for the sentence

imposed to afford adequate deterrence, protect the public, and effectively provide

the defendant with needed training, medical care, or other correctional treatment;

(3) relevant policy statements by the Sentencing Commission; (4) the need to avoid

unwarranted sentence disparities; and (5) the need to provide restitution. See 18

U.S.C. §§ 3583(e), 3553(a); see also United States v. Campbell, 473 F.3d 1345,

1348 (11th Cir. 2007) (per curiam). A district court need not state explicitly that it

considered the § 3553(a) factors if the record indicates that the court indeed


                                          4
              Case: 16-11145     Date Filed: 01/18/2017    Page: 5 of 10


considered the factors. United States v. Dorman, 488 F.3d 936, 944 (11th Cir.

2007).

      We ordinarily expect a sentence falling within the guideline range is

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A sentence

well below the statutory maximum may be considered another indicator of

reasonableness. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

However, we may not assume that a sentence outside the guidelines is necessarily

unreasonable. United States v. Irey, 612 F.3d 1160, 1187 (11th Cir. 2010) (en

banc). All sentences, whether inside, outside or significantly outside the

Guidelines range, are reviewed for an abuse of discretion. Gall, 552 U.S. at 51.

Nevertheless, significant variations from the Sentencing Guidelines require the

district court to identify significant justifications. Irey, 612 F.3d at 1186–1187.

      If an error is not timely objected to, we usually review for plain error.

United States v. Turner, 474 F.3d 1265, 1275 (11th Cir. 2007). However, after

imposing a sentence, a district court must give both parties an opportunity to object

to its ultimate findings of fact, conclusions of law, and the manner in which the

sentence was pronounced. United States v. Jones, 899 F.2d 1097, 1102 (11th Cir.

1990) overruled in part on other grounds by United States v. Morrill, 984 F.2d
1136, 1137 (11th Cir. 1993) (en banc). Failure to elicit objections after imposition

of a sentence usually results in vacating and remanding a sentence to allow the


                                           5
              Case: 16-11145    Date Filed: 01/18/2017     Page: 6 of 10


parties an opportunity to present their objections. Id. at 1103. Merely inquiring

whether there is “anything further?” or “anything else” is insufficient. Campbell,
473 F.3d at 1348. If the record on appeal is sufficient to enable review, remand

may be unnecessary. Id. at 1347. When imposing a sentence for the violation of a

condition of supervised release, there must be some indication that the district

court considered the sentencing range established by the guidelines. Id. at 1348–

49. The Jones rule applies to supervised release revocation proceedings. Id. at

1348. If a Jones violation is found but the record is sufficient to enable review, we

review the legality of the sentence imposed de novo. Id.

      The district court did not abuse its discretion by imposing a 24-month

sentence. Player’s argument that the district court was required to renew its offer

of a 14-month sentence is contradicted by the record, which demonstrates that

Player, through counsel, indicated his agreement to having a hearing regarding the

stolen property charge. Player agreed after the district court plainly explained that

holding a new hearing would render the offer of a 14-month sentence with 3 years’

supervised release unavailable. Compare United States v. Jernigan, 341 F.3d
1273, 1290 (11th Cir. 2003) (holding that an affirmative stipulation may invite

error in the case of the admission of evidence). Player offers no meaningful

support for his argument that he should have been provided a later opportunity to

accept the district court’s offer of a 14-month sentence, even given his explicit


                                          6
              Case: 16-11145     Date Filed: 01/18/2017    Page: 7 of 10


agreement to a new hearing on the stolen property charge. Additionally, an

independent review of the caselaw discloses none. See Mabry v. Johnson, 467
U.S. 504, 511 (1984) overruled on separate grounds by Puckett v. United States,

556 U.S. 129, 138 (U.S. 2009) (holding that a defendant’s acceptance of a

prosecutor’s proposed plea agreement does not create a constitutional right to have

that bargain enforced). Since the party challenging the reasonableness of a

sentence bears the burden of proof, Player’s claim fails. Tome, 611 F.3d at 1378.

      Player next argues that the district court’s refusal to impose a 14-month

sentence as opposed to a 24-month sentence was substantively unreasonable. As

Player did not object to the substantive reasonableness of his sentence at the

revocation hearing, we would usually review for plain error. Turner, 474 F.3d at

1275. However, under our ruling in United States v. Jones, the district court was

required to give both parties an opportunity to object to its ultimate findings of

fact, conclusions of law, and the manner in which the sentence was pronounced.
899 F.2d at 1102. The record reflects that the district court did not do so in this

case. The district court did ask if there was “[any]thing that I have missed.”

However, as previously stated, our case law makes clear that such limited inquiries

are insufficient. See Campbell, 473 F.3d at 1348. Such an omission normally

requires vacating and remanding the sentence, see Jones, 899 F.2d at 1103, unless

the record on appeal is sufficient to enable review, Campbell, 473 F.3d at 1347.


                                           7
              Case: 16-11145     Date Filed: 01/18/2017    Page: 8 of 10


      Upon careful review, we hold that the record here is sufficient to not require

vacating and remanding the case. Campbell, 473 F.3d at 1347. In determining

whether the record is sufficient to enable review, one factor we consider is whether

the district court considered the applicable guidelines range. Id. at 1348–49 (“[I]t

is sufficient for there to be some indication that the district court was aware of and

considered the Guidelines, which requires the court to consider the sentencing

range established.”) (quotations and citation omitted). At the first revocation

hearing, the district court specifically articulated the applicable guidelines range

and statutory maximum. The district court did not recalculate the guidelines range

at the second revocation hearing following its finding that Player was guilty of the

stolen property charge. But, the new range and statutory maximum were provided

by the government. Ultimately, the district court sentenced Player in the middle of

the new guidelines range. The record reflects that district court was sufficiently

aware of and considered the applicable guidelines range. Compare Campbell, 473
F.3d at 1348–49.

      In addition to the applicable guidelines range, the record also reflects that the

district court considered other relevant § 3553(a) factors. Specifically, court

considered “the nature and circumstances of the offense and the history and

characteristics of the defendant” pursuant to § 3553(a)(1). At the first revocation

hearing, the court noted that Player had “one of the worst records [he had] ever


                                           8
              Case: 16-11145    Date Filed: 01/18/2017    Page: 9 of 10


seen.” The district court also noted Player’s failure to respond to several

rehabilitative programs in which he participated. Although the district court did

not mention § 3553(a) specifically, it was not required to so long as the record

reflects that the court did indeed consider the other § 3553(a) factors. United

States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007). Finally, the record reflects

that the district court heard argument from Player regarding sentencing at the first

revocation hearing. While player did not re-make his sentencing arguments

following the court’s determination that he was guilty of the stolen property

charge, he had the opportunity to do so. These acts create a record sufficient to

avoid the need to vacate and remand. We therefore proceed to review the

reasonableness of Player’s sentence de novo. Id. at 1348.

      Player failed to articulate the way in which the court’s refusal to re-extend a

sentencing offer rendered the imposition of a later sentence, based upon a new

charge, is plain error. As explained above, the district court correctly determined

by a preponderance of the evidence that Player knew or had reasonable grounds to

know that the vehicle he drove was stolen. With the addition of the Receiving

Stolen Property charge, the applicable guidelines range increased to 21–27 months.

Player admitted to the initial three offenses for which his supervised release was

revoked and the district court found him guilty of the fourth. While Player did

offer uncontradicted testimony indicating that he used the vehicle to take his wife


                                          9
             Case: 16-11145     Date Filed: 01/18/2017    Page: 10 of 10


to a doctor’s appointment, the district court also stated that he had “one of the

worst records I have ever seen.” The sentence imposed also fell squarely within

the applicable guidelines range and well below the statutory maximum, two factors

that we ordinarily consider to be indicators of reasonableness. Hunt, 526 F.3d at

746; Gonzalez, 550 F.3d at 1324. On this record, the district court did not err in

imposing a 24-month sentence.

      AFFIRMED.




                                          10